Citation Nr: 0631741	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  06-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the veteran's claim of 
service connection for Meniere's syndrome.  The veteran 
perfected a timely appeal of this determination to the 
Board.  

In September 2006, the veteran testified at a hearing held 
by video conference before the undersigned Acting Veterans 
Law Judge.  That same day, the Board granted the veteran's 
motion to have his case advanced on the Board's docket.


FINDING OF FACT

Meniere's syndrome had its onset during service.


CONCLUSION OF LAW

Meniere's syndrome was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA was codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Act, or filed before the 
date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that in 
light of the favorable action below, no discussion of the 
VCAA is required.  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In numerous statements and in sworn testimony at hearings 
held before a hearing officer at the RO in September 2005 
and before the undersigned Acting Veterans Law Judge in 
September 2006, the veteran reports that he has suffered 
from a ringing in his ears and dizziness since an in-service 
incident when he was subjected to acoustic trauma as a 
result of being in close proximity to the accidental 
explosion of a cannon.  Further, at the September 2005 
proceeding, the veteran's spouse, to whom the veteran has 
been married since 1948, testified that the veteran has 
exhibited dizziness since that time.  In addition, the 
veteran reports being diagnosed as having Meniere's syndrome 
shortly after service and receiving private and VA care for 
this condition since then.  

The Board has carefully reviewed the voluminous evidence in 
the claims folder.  The record clearly shows that the 
veteran suffers from Meniere's syndrome.  In light of this 
fact, as well as the veteran's report of an in-service 
injury and contention that he has had a chronic condition 
since that time, the Board will focus on the evidence that 
relates to whether the veteran's Meniere's syndrome is 
related to a disease or injury that took place during 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The RO has essentially denied this claim on the basis that 
the service medical records are negative for complaints or 
treatment for Meniere's syndrome.  However, in a report of a 
VA examination conducted in June 2003 in the context of the 
veteran's then pending claim for an increased rating for his 
service-connected anxiety reaction, the examiner noted that 
the veteran "has been suffering from vertigo, nausea, [and] 
hearing loss . . . since an injury he sustained in the 
military when a canon discharged right next to him."  

In March 2005, the veteran was afforded a formal VA ear 
disease examination to determine the onset and/or etiology 
of his Meniere's syndrome.  At the outset of his report, the 
physician indicated that he had reviewed the veteran's 
claims folder, and observed that the veteran had served 
during World War II.  The otolaryngologist noted that the 
veteran described an episode when he was subjected to a 
nearby cannon explosion and that a few days later he had 
begun complaining of recurrent dizzy spells.  The veteran 
continued to report having recurrent dizziness and vertigo 
during service, and the examiner indicated that the attacks 
were accompanied by nausea.  The physician noted that, 
following discharge, the veteran was treated at 
Massachusetts General Hospital and that a surgeon at that 
facility diagnosed the veteran as having right Meniere's 
disease and advised him to undergo an operation to treat the 
condition.  The veteran declined to have the surgery.  

The March 2005 examiner reported that the veteran continued 
to suffer from recurrent vertigo associated with pressure 
and blockage in his right ear, as well as right-sided 
tinnitus.  The otolaryngologist added that the veteran had 
received treatment from private physicians, who prescribed 
medications to treat his Meniere's syndrome.  The examiner 
further stated that the veteran had a history of right ear 
hearing loss but no history of recurrent ear infections or 
ear surgery.  

Audiological testing revealed that the veteran had bilateral 
sensorineural hearing loss that was much more pronounced in 
his right ear.  The physician diagnosed the veteran as 
having right Meniere's disease.  Subsequent to offering this 
impression, the examiner opined that, based on the veteran's 
clinical history, his right Meniere's disease had its onset 
during service.  The examiner indicated that this diagnosis 
explained the veteran's recurrent vertigo and the associated 
nausea, as well as his asymmetric hearing loss that was much 
worse on the right side than the left.  The examiner stated 
that, in addition to bilateral hearing loss, the veteran 
also had right-sided tinnitus that was caused by his 
Meniere's syndrome.

The Board acknowledges that the service medical records do 
not reflect complaint or treatment for Meniere's syndrome.  
However, the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) recently held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  In the 
present case, the Board finds the veteran's account of the 
in-service cannon injury credible, especially since that 
reported history has been deemed reliable by the VA 
physicians who evaluated him for compensation purposes.  In 
addition, the Board observes that the veteran is competent 
to report the onset of symptoms during service that were 
later diagnosed as Meniere's disease, receipt of in-service 
care for this condition, and continued symptomatology since 
that time.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  In Kowalski, however, 
the Court declared that the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history provided by the veteran, and 
instead must evaluate the credibility and weight of the 
history upon which the opinion is predicated.  Id.  
Recently, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
the Court, citing Kowalski, as well as Swann and Reonal, 
emphasized that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Id. at 432-33.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds 
that the evidence supports the veteran's claim of service 
connection for Meniere's syndrome.  In reaching this 
determination, the Board notes the June 2003 and March 2005 
VA physicians opined that the veteran's Meniere's syndrome 
had its onset during service.  Further, there is no negative 
medical opinion evidence.  Although the Board is not 
required to accept medical authority supporting a claim, VA 
must provide reasons for rejecting that evidence and, more 
importantly, must provide a medical basis other than its own 
unsubstantiated conclusions in support of a determination.  
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because 
the only medical opinion evidence supports the veteran's 
claim, service connection for Meniere's syndrome is 
warranted.  In this regard, the Board points out that the 
Court has cautioned VA against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted, 
and indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

In granting service connection for Meniere's syndrome, the 
Board acknowledges that the March 2005 VA examiner diagnosed 
the veteran as having right Meniere's disease rather than 
Meniere's syndrome, bilaterally.  The Board points out, 
however, that the private and VA medical reports of record 
are replete with diagnoses of Meniere's syndrome, i.e., a 
bilateral condition.  In addition, Meniere's syndrome is 
evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6205, and 
no distinction is made between bilateral or unilateral 
conditions.  Thus, in light of the numerous diagnoses of 
bilateral Meniere's syndrome, and given the way the claim 
was filed, prosecuted and developed, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for the bilateral 
Meniere's syndrome.  

The Board further acknowledges that medical evidence of 
record shows that the veteran has bilateral hearing loss, 
tinnitus and vertigo due to service.  However, the Board 
finds that referring claims of service connection for these 
disabilities to the RO is not warranted.  First, in 
implementing the Board's determination, the RO must assign 
an evaluation under Diagnostic Code 6205, which contemplates 
these manifestations.  Secondly, a note following Diagnostic 
Code 6205 states that Meniere's syndrome is evaluated either 
under the criteria set forth in Diagnostic Code 6205, or, if 
it would be more favorable to the veteran, separately under 
the appropriate diagnostic codes.  Thus, consideration as to 
whether separate grants of service connection for these 
manifestations of Meniere's syndrome is unnecessary.  


ORDER

Service connection for Meniere's syndrome is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


